DETAILED ACTION
Status of Claims
Claims 1 and 3-11 are currently amended.
Claim 2 has been canceled.
Claims 1 and 3-11 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC 101
Applicant's arguments filed 07/02/2021 with respect to the 35 USC 101 rejection of claims 1 and 3-11 have been fully considered but they are not persuasive. Applicant argues that the amended claims are not directed to subject matter that fall within one of the three groups: certain methods or organizing human activity, mental processes, and/or mathematical concepts. Examiner respectfully disagrees. Here, the claims fall within the “certain methods of organizing human activity” grouping of abstract ideas. Specifically, the claims recite receiving order data, preparing schedule data, receiving completion report data, determining whether construction drawing/photograph data is required, determining whether the completion report data includes the drawing/photograph data, sending first approval result data, receiving second approval result data, and preparing payment data. This is a form of commercial interactions in that it is looking into various contracts, business relations, and sales activities. Further, the steps with respect to determining whether drawing/photograph data is required and determining .
Applicant further argues that the claims integrate the alleged abstract idea into a practical application and include patentable subject matter that improves the functioning of the computer itself. Applicant argues that the web server computer provides a first website to a first computer and is able to modify data types without modifying the software installed on the first computer. Examiner respectfully disagrees. Applicant cites to various additional elements which are not actually recited in the claims or the specification. See page 10 of Applicant’s Arguments. There is no discussion in claims or Applicant’s Specification with respect to a web protocol, web document, or software on the first computer. Rater Applicant’s Specification discloses the web server computer comprising a CPU and memory, first/second/third website, and first/second/third computers simply in terms of performing generic computer functions such as storing receiving and transmitting data. Therefore, the focus of the claims is not on an improved web server computer and first computer configuration. The problem is not on how a server computer and first computer communicate with or without a web protocol. Rather, the invention sought is to manage order for tool or install work thru approvals. The focus of the claims is not on an improvement in computers as tools, but on certain independently abstract ideas that use computer tools. See Electric Power Group, LLC. v. Alstom S.A. (Fed. Cir. 2016). Further, receiving or transmitting data is a well-understood, routine, and conventional function. See MPEP 2106.05(d)(II).
For at least these reasons, Examiner maintains the previous 35 USC 101 rejection.

Claim 7: Applicant’s amendments, filed 07/02/2021, with respect to 35 USC 101 signals per se rejection of claim 7 have been fully considered and are persuasive.  The 35 USC 101 signals per se rejection of 04/02/2021 has been withdrawn. 

35 USC 103
Applicant's arguments filed 07/02/2021 with respect to the 35 USC 103 rejections have been fully considered but they are not persuasive. 
Applicant argues that Nielsen merely describes “receiving work order” and scheduling a work date based on the work order. Examiner respectfully disagrees. Nielsen discloses receiving a work order form a communication interface, scheduling work based on various factors, then describing a site visit report and receiving/analyzing completed work orders, and reviewing/approving reports to make sure they contain everything they need. See at least paragraph [0026], [0029], [0172], [0193], [0220]-[0225]. Therefore, Nielsen discloses the claim limitations of “receiving completion report data indicating report contents regarding a completion of the installation work,” “determining whether construction drawing data and construction photograph data regarding the installation work are required,” “determining whether the completion report data includes the construction drawing data and/or the construction photograph data required, when it is determined that the completion report data includes the construction drawing data and/or the construction photograph data required,” “send first approval result data indicating a rejection to the second computer when the completion report data does not include the construction drawing data and/or the construction photograph data required,” and “receiving second approval result data indicating an approval result regarding the report contents.”
Applicant argues that Ishikawa does not describe “determine whether construction drawing data and construction photograph data regarding installation work are required. Examiner respectfully disagrees. Ishikawa discloses completion reports that have various required data which includes drawings which also include photographs or the like about the facility construction. See Ishikawa paragraph [0038], [0049], [0064]-[0065], [0087]-[0090].
For at least these reasons, Examiner maintains the previous 35 USC 103 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea not integrated into a practical application).
Representative Claim 1 recites receiving order data, preparing schedule data, receiving completion report data, determining whether construction drawing/photograph data is required, determining whether the completion report data includes the drawing/photograph data, sending first approval result data, receiving second approval result data, and preparing payment data. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to business relationships or contracts process, i.e., aimed at obtaining order approval. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in the form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity “ grouping of abstract ideas. Further, the steps with respect to determining whether drawing/photograph data is required and determining whether that data is contained in the report for approval is an abstract idea in that it is mental process that can be performed in the human mind (i.e., observation/evaluation/judgement). That is, but for the recitation of a web server computer comprising a CPU and memory, first/second/third websites, first computer, second, and third computer, nothing in the claim elements precludes the steps from practically being performed in the mind. Accordingly, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. The additional elements of using the web server computer, first/second/third website, first computer, second computer, and third computer to perform the receiving, preparing, determining, and sending steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Receiving or transmitting data is a well-understood, routine, and conventional function. See MPEP 2106.05(d)(II). The claim is not patent eligible. 
The analysis above applies to all statutory categories of invention. Although literally invoking a method and computer readable storage medium, claims 6 and 7 remain only broadly and generally defined, with the claimed functionality paralleling that of claim 1. As such, claims 6 and 8 are rejected for at least similar rationale as discussed above.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US 2012/0065944) in view of Ishikawa (US 2007/0285437), and further in view of Duff (US 2014/0365256).
Regarding Claims 1, 6, and 7, Nielsen discloses A web server computer for managing an order of a gas tool and installation work, the web server computer comprising a CPU and a memory, the web 
provide a first website to a first computer used by an orderer and receive order data indicating order contents from the first computer the order data is inputted via the first website (Nielsen: see at least paragraph [0026] disclosing receive work order, [0027], [0029] disclosing work order received from communication interface, [0033], [0073], [0075], [0079], [0085]);
prepare schedule data regarding the installation work based at least on the order data (Nielsen: se at least paragraph [0108], [0193] disclosing scheduling work based on various factors);
provide a second website to a second computer used by a supplier having accepted the order of the gas tool or the installation work and receive completion report data indicating report contents regarding a completion of the installation work from the second computer the completion report data is inputted via the second website  (Nielsen: see at least paragraph [0029], [0033], [0073], [0075], [0220], [0223]-[0225] describing site visit report receiving and analyzing completed work orders);
determining that the completion report data includes required data (See at least paragraph [0032] disclosing “approved” report, [0172] disclosing report reviewed and/or approved and receiving signature of reviewer, [0222], [0223] disclosing analyzing report to make sure it contains everything it needs, [0224] disclosing correct parts of report, [0231]);
sending first approval result data indicating a rejection to the second computer when the completion report data does not include the required data (See at least paragraph [0032] disclosing “approved” report, [0172] disclosing report reviewed and/or approved and receiving signature of reviewer, [0222], [0223] disclosing analyzing report to make sure it contains everything it needs, [0224] disclosing correct parts of report, [0231]);
provide a third website to the first computer or a third computer used by an approver and receive second approval result data indicating an approval result regarding the report contents from the first computer or the third computer, the second approval result data is inputted via the third website (See at least paragraph [0029],  [0032] disclosing “approved” report, [0033], [0073], [0075], [0172] disclosing report reviewed and/or approved and receiving signature of reviewer, [0222], [0223] disclosing analyzing report to make sure it contains everything it needs, [0224] disclosing correct parts of report, [0231]).

Nielsen does not disclose determining whether construction drawing data and construction photograph data regarding the installation work are required; determine whether the completion report includes the construction drawing data and/or the construction photograph data required, when it is determined that the completion report data includes the construction drawing data and/or the construction photograph data required.
However, Ishikawa discloses determining whether construction drawing data and construction photograph data regarding the installation work are required; determine whether the completion report includes the construction drawing data and/or the construction photograph data required, when it is determined that the completion report data includes the construction drawing data and/or the construction photograph data required (Ishikawa: see at least paragraph [0038] disclosing drawings include photograph or like about facility construction, [0049] disclosing completion reports with various required data- including drawings, [0064]-[0065] disclosing approving drawings in completion reports, [0087]-[0090] disclosing various types of completion requires with certain desired drawings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for managing work orders of Nielsen with the required drawings/documents, as taught by Ishikawa, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have 

Neither Nielsen nor Ishikawa expressly provide for prepare, when the approval result indicates an approval, payment data indicating payment contents for the order to the supplier. However, Duff discloses prepare, when the approval result indicates an approval, payment data indicating payment contents for the order to the supplier (Duff: see at least paragraph [0048], [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for managing work orders of Nielsen/Ishikawa with the prepared payment data, as taught by Duff, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including automatic triggering of payment based on the specific work progress being completed. See Duff: paragraph 48, 51.

Regarding Claim 3, Nielsen, Ishikawa, and Duff teach or suggest all of the limitations of claim 1. Additionally, Nielsen discloses receive the completion report data that is corrected from the second computer, the second approval result data including approval result data indicating an approval result regarding the corrected completion report data (Nielsen: see at least paragraph [0032], [0133], [0135], [0163], [0224] disclosing making corrections/updates/edits to plan/report for approval).

Regarding Claims 4 and 8, Nielsen, Ishikawa, and Duff teach or suggest all of the limitations of claims 1 and 8. Additionally, Nielsen discloses receive scheduled delivery date data indicating a scheduled delivery date of the gas tool or a scheduled work date of the installation work from the second computer, the scheduled delivery date data being prepared further based on the order data, and inputted via the second website  (Nielsen: see at least paragraph [0029], [0108] and [0193] disclosing scheduling specific dates for installation based on various factors).

Regarding Claims 5, and 9-11, Nielsen, Ishikawa, and Duff teach or suggest all of the limitations of claims 1, 3, 4, and 8. Additionally, Duff discloses send payment data to the second computer (Duff: see at least paragraph [0034] disclosing client company devices, [0036], [0048], [0051] disclosing sending invoices).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684